OliveR, Chief Judge:
The appeals for reappraisemeiit, enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for tbe plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise the subject of the above entitled appeals to reappraisement is properly dutiable on the basis of American Selling Price as* defined in Section 402(g) Tariff Act of 1930 as amended and that the said American Selling Price was as follows for the export periods indicated.
Item Period Price
Sodium PAS 1959/1960 $1.75 per lb. less
1% net packed.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is American selling price, as defined in section 402(g) of the Tariff Act of 1930, as amended, and hold that such statutory value for this merchandise is as embodied in the stipulation of submission, hereinabove set forth.
Judgment will issue accordingly.